Exhibit 10.3

 

EMPLOYMENT NON-COMPETE, NON-SOLICIT AND CONFIDENTIALITY AGREEMENT

 

This EMPLOYMENT NON-COMPETE, NON-SOLICIT AND CONFIDENTIALITY AGREEMENT
(“Agreement”) is entered into between Citi Trends, Inc., including its
subsidiaries, affiliates, divisions, successors, and related entities
(“Company”), and Stuart Clifford (“Employee”), effective as of the date signed
by Employee below.

 

For and in consideration of the mutual covenants and agreements contained
herein, including, but not limited to, Company agreeing to employ and/or
continuing to employ Employee, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree:

 

1.                                      Employment; Scope of Services.  Company
shall employ and/or continue to employ Employee, and Employee shall be employed
and/or continue to be employed by Company, as Senior Vice President & Chief
Financial Officer.  Employee shall use his/her best efforts and shall devote
his/her full time, attention, knowledge and skills to the faithful performance
of his/her duties and responsibilities as a Company employee.  Employee shall
have such authority and such other duties and responsibilities as assigned by
the Board of Directors.  Employee shall comply with Company’s policies and
procedures, shall conduct him/herself as an ethical business professional, and
shall comply with federal, state and local laws.

 

2.                                      At-Will Employment.  Nothing in this
Agreement alters the at-will employment relationship between Employee and
Company or limits Company’s right to alter or modify Employee’s job title or job
duties and responsibilities any time at Company’s discretion.  Employment with
Company is “at-will” which means that either Employee or Company may terminate
the employment relationship at any time, with or without notice, with or without
cause.  The date of Employee’s cessation of employment for any reason is the
“Separation Date.”

 

3.                                      Confidentiality.

 

(a)                                 Employee acknowledges and agrees that:
(1) the retail sale of value-priced/off-price family apparel is an extremely
competitive industry; (2) Company has an ongoing strategy for expansion of its
business in the United States; (3) Company’s major competitors operate
throughout the United States and some internationally; and (4) because of
Employee’s position as Senior Vice President & Chief Financial Officer, he/she
will have access to, knowledge of, and be entrusted with, highly sensitive and
competitive Confidential Information and Trade Secrets (as defined in subsection
(b) below) of Company, including without limitation information regarding sales
margins, purchasing and pricing strategies, marketing strategies, vendors and
suppliers, plans for expansion and placement of stores, and also specific
information about Company’s districts and stores, such as staffing, budgets,
profits and the financial success of individual districts and stores, which
Company has developed and will continue to develop and the disclosure or use of
which would cause Company great and irreparable harm.

 

(b)                                 As used herein, “Confidential Information”
means and includes any and all Company data and information in any form
whatsoever (tangible or intangible) which: (1) relates to the business of
Company, irrespective of whether the data or information constitutes a “trade

 

--------------------------------------------------------------------------------


 

secret” (as defined below); (2) is disclosed to Employee or which Employee
obtains or becomes aware of as a consequence of Employee’s relationship with
Company; (3) has value to Company; and (4) is not generally known to Company’s
competitors.  “Confidential Information” includes (but is not limited to)
technical or sales data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data and statements,
financial plans and strategies, product plans, sales or advertising information
and plans, marketing information and plans, pricing information, the identity or
lists of employees, vendors and suppliers of Company, and confidential or
proprietary information of such employees, vendors and suppliers.  “Trade
Secret” means any and all information, knowledge or data in any form whatsoever,
tangible or intangible, that is considered a trade secret under applicable law.
Employee acknowledges and agrees that all Confidential Information and Trade
Secrets are and remain the sole and exclusive property of Company.

 

(c)                                  Employee agrees that he/she shall hold all
Confidential Information and Trade Secrets in strictest confidence, and that
he/she shall protect such Confidential Information and Trade Secrets from
disclosure by or to others.  Employee further agrees that he/she shall not at
any time (except as authorized by Company in connection with Employee’s duties
and responsibilities as an employee): (1) disclose, publish, transfer, or
communicate Confidential Information or Trade Secrets to any person or entity,
other than authorized Company personnel; (2) use or reproduce Confidential
Information or Trade Secrets for personal benefit or for any purpose or reason
other than furthering the legitimate business interest of Company within the
scope of Employee’s duties with Company; or (3) remove or transfer any
Confidential Information or Trade Secrets from Company’s premises or systems (by
any method or means) except for use in Company’s business and consistent with
Employee’s duties with the Company.  The foregoing covenants and obligations are
in addition to, and do not limit, any common law or statutory rights and/or
protections afforded to Company.

 

(d)                                 Employee acknowledges that Company has
provided or will provide Employee with Company property, including without
limitation, employee handbooks, policy manuals, price lists, financial reports,
and vendor and supplier information, among other items.  Upon the Separation
Date, or upon the request of Company, Employee shall immediately deliver to
Company all property belonging to Company, including without limitation, all
Confidential Information, Trade Secrets, and any property related to Company,
whether in electronic or other format, as well as any copies thereof, then in
Employee’s custody, control, or possession.  Upon the Separation Date, Employee
shall provide Company with a declaration certifying that all Confidential
Information and any other Company property have been returned to Company, that
Employee has not kept any copies of such items or distributed such items to any
third party, and that Employee has otherwise complied with the terms of
Section 3 of this Agreement.

 

(e)                                  Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret (as defined in section 1839 of title 18, United States Code) that
(A) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  If Employee files a lawsuit for retaliation by
the Company for reporting a suspected violation of law, Employee may disclose
the trade secret to the attorney of Employee and use the trade secret
information in the court

 

2

--------------------------------------------------------------------------------


 

proceeding if Employee (A) files any document containing the trade secret under
seal; and (B) does not disclose the trade secret, except as permitted by court
order.

 

4.                                      Covenant Not to Compete.  Employee
acknowledges and agrees that Company has invested a great deal of time and money
in developing relationships with its employees, customers, and “Merchandise
Vendors” (as defined below).  Employee further acknowledges and agrees that in
rendering services to Company, Employee has been, will be and will continue to
be exposed to and learn much information about Company’s business, including
valuable Confidential Information and Trade Secrets, the Company’s employees,
and the Company’s “Merchandise Vendors,” to which Employee would not have access
if not for Employee’s employment with Company and which it would be unfair to
disclose to others, or to use to Company’s disadvantage.

 

Employee acknowledges and agrees that the restrictions contained in this
Agreement are necessary and reasonable to protect Company’s legitimate business
interests in its Trade Secrets, valuable Confidential Information and
relationships and goodwill with its employees, customers, and “Merchandising
Vendors.”  Employee further acknowledges that Employee’s skills, education and
training qualify Employee to work and obtain employment which does not violate
this Agreement and that the restrictions in this Agreement have been crafted as
narrowly as reasonably possible to protect Company’s legitimate business
interests in its Trade Secrets, valuable Confidential Information and
relationships and goodwill with its employees, customers, and “Merchandising
Vendors.”

 

In light of the foregoing, Employee agrees that he/she will not, at any point
during his/her employment with Company, work for or engage or participate in any
business, enterprise, or endeavor that in any way competes with any aspect of
Company’s business or that otherwise conflicts with Company’s interests.  In
addition, for a period of one (1) year following the Separation Date, and
regardless of the reason for separation, Employee shall not, within any
geographic area in which Company does business at any time during Employee’s
employment with Company: (a) become employed by or work for a “Competitor” (as
defined below) in any position or capacity involving duties and/or
responsibilities which are the same as or substantially similar to any of the
duties and/or responsibilities Employee had with and/or performed for Company;
or (b) perform or provide any services which are the same as or substantially
similar to any of the services which Employee performed or provided for the
Company, for or on behalf of any Competitor.  For purposes of this Section 4,
the term “Competitor” shall mean only the following businesses, commonly known
as: Cato, TJX (including without limitation TJMAXX and Marshalls), Burlington
Stores, Gabe’s/Rugged Wearhouse, and Ross Stores.

 

5.                                      Covenant Not to Solicit.   During
Employee’s employment with Company, and for a period of eighteen (18) months
following the Separation Date, and regardless of the reason for separation,
Employee agrees not to solicit any “Merchandise Vendors” (as defined below) for
the purpose of obtaining merchandise and/or inventory for or on behalf of any
“Competitor” (as defined in Section 4 of this Agreement).  As used herein,
“Merchandise Vendors” means and includes any person or entity who/that has been
a vendor or supplier of merchandise and/or inventory to Company during the
eighteen (18) months immediately preceding the Separation Date or to whom/which
Company is actively soliciting for the provision of merchandise and/or

 

3

--------------------------------------------------------------------------------


 

inventory, and with whom/which Employee had “material contact.”  For purposes of
this agreement, “material contact” means contact between Employee and an
existing or prospective Merchandise Vendor: (a) with whom Employee dealt on
behalf of Company within two years prior to the date of Employee’s termination;
(b) whose dealings with Company were coordinated or supervised by Employee
within two years prior to the date of Employee’s termination; (c) about whom
Employee obtained Confidential Information in the ordinary course of business as
a result of Employee’s association with Company within two years prior to the
date of Employee’s termination; or, (d) who provides merchandise and/or
inventory to Company, the provision of which results or resulted in
compensation, commissions, or earnings for Employee within two years prior to
the date of Employee’s termination.

 

Employee specifically acknowledges and agrees that, as Senior Vice President &
Chief Financial Officer, his/her duties include, without limitation,
establishing purchasing and pricing strategies and policies, managing sales
margins, involvement in establishing and maintaining vendor relationships, and
having contact with and confidential and/or proprietary information regarding
Merchandise Vendors.

 

6.                                      Covenant Not to Recruit Personnel. 
During Employee’s employment with Company, and for a period of two (2) years
following the Separation Date, and regardless of the reason for separation,
Employee will not: (a) recruit or solicit to hire or assist others in recruiting
or soliciting to hire, any employee or independent contractor of Company; or
(b) cause or assist others in causing any employee or independent contractor of
Company to terminate his/her relationship with Company.

 

7.                                      Severability.  If any provision of this
Agreement is held invalid, illegal, or otherwise unenforceable, in whole or in
part, the remaining provisions, and any partially enforceable provisions to the
extent enforceable, shall be binding and remain in full force and effect. 
Further, each particular prohibition or restriction set forth in any Section of
this Agreement shall be deemed a severable unit, and if any court of competent
jurisdiction determines that any portion of such prohibition or restriction is
against the policy of the law in any respect, but such restraint, considered as
a whole, is not so clearly unreasonable and overreaching in its terms as to be
unconscionable, the court shall enforce so much of such restraint as is
determined to be reasonably necessary to protect the legitimate interests of
Company.  Employee and Company expressly agree that, should any court of
competent jurisdiction find or determine that any of the covenants contained
herein are overly-broad or otherwise unenforceable, the court may “blue-pencil,”
modify, and/or reform any such covenant (in whole or in part) so as to cure the
over-breadth or to otherwise render the covenant enforceable.

 

8.                                      Survival of Covenants.  All rights and
covenants contained in Sections 3, 4, 5, and 6 of this Agreement, and all
remedies relating thereto, shall survive the termination of this Agreement for
any reason.

 

9.                                      Binding Effect.  The covenants, terms,
and provisions set forth in this Agreement shall inure to the benefit of and be
enforceable by Company and its successors, assigns, and successors-in-interest,
including, without limitation, any corporation, partnership, or other entity
with which Company may be merged or by which it may be acquired.  Employee may
not assign Employee’s rights or obligations under this Agreement to any other
party.

 

4

--------------------------------------------------------------------------------


 

10.                               Governing Law.  All matters affecting this
Agreement, including the validity thereof, are to be subject to, and interpreted
and construed in accordance with, the laws of the State of Georgia applicable to
contracts executed in and to be performed in that State.

 

11.                               No Interference with Rights.  Employee
understands, agrees and acknowledges that nothing contained in this Agreement
will prevent Employee from filing a charge or complaint with, reporting possible
violations of any law or regulation, making disclosures to, and/or participating
in any investigation or proceeding conducted by, the National Labor Relations
Board, Equal Employment Opportunity Commission, the Securities and Exchange
Commission, and/or any governmental authority charged with the enforcement of
any laws.

 

12.                               Acknowledgment of
Reasonableness/Remedies/Enforcement.

 

(a)                                 Employee acknowledges that: (1) Company has
valid interests to protect pursuant to Sections 3, 4, 5, and 6 of this
Agreement; (2) the breach of the provisions of Sections 3, 4, 5, or 6 of this
Agreement would result in irreparable injury and permanent damage to Company;
and (3) such restrictions are reasonable and necessary to protect the interests
of Company, are critical to the success of Company’s business, and do not cause
undue hardship on Employee.

 

(b)                                 Employee agrees that determining damages in
the event of a breach of Sections 3, 4, 5, or 6 by Employee would be difficult
and that money damages alone would be an inadequate remedy for the injuries and
damages which would be suffered by Company from such breach.  Therefore,
Employee agrees that Company shall be entitled (in addition to any other
remedies it may have under this Agreement, at law, or otherwise) to immediate
injunctive and other equitable relief to prevent or curtail any such breach or
threatened breach by Employee.  Employee and Company waive any requirement that
a bond or any other security be posted.  Nothing in this Agreement shall
prohibit Company from seeking or recovering any legal or monetary damages to
which it may be entitled if Employee breaches any provision in this Agreement.

 

(c)                                  In the event Employee breaches this
Agreement, Employee shall be liable to Company for all costs of enforcement,
including attorneys’ fees and court costs, in addition to all other damages and
redress available to Company in equity or in law.

 

13.                               Miscellaneous.  This Agreement constitutes the
entire agreement between the parties and supersedes any and all prior contracts,
agreements, or understandings between the parties which may have been entered
into by Company and Employee relating to the subject matter hereof (including,
without limitation, the Prior Confidentiality Agreement), except for any
severance agreements or certain restricted stock award and stock option
agreements, which are to remain in full force and effect.  This Agreement may
not be amended or modified in any manner except by an instrument in writing
signed by both Company and Employee.  The failure of either party to enforce at
any time any of the provisions of this Agreement shall in no way be construed to
be a waiver of any such provision or the right of such party thereafter to
enforce each and every such provision.  No waiver of any breach of this
Agreement shall be held to be a waiver of any other or subsequent breach.  All
remedies are cumulative, including the right of either party to seek equitable
relief in addition to money damages.

 

5

--------------------------------------------------------------------------------


 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT
AND KNOWS AND UNDERSTANDS ITS CONTENTS, THAT HE/SHE ENTERS INTO THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY, AND THAT HE/SHE INDICATES HIS/HER CONSENT BY SIGNING
THIS FINAL PAGE.

 

(SIGNATURES TO FOLLOW ON NEXT PAGE)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year set forth below.

 

 

Citi Trends, Inc.

 

/s/ Stuart Clifford

 

 

Employee Signature

 

 

 

By:

/s/ Bruce D. Smith

 

Date:

3/15/2018

Bruce D. Smith

 

 

Chief Executive Officer

 

 

 

 

Employee Residence Address:

Date:

3/15/2018

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------

 